
	

114 HR 1064 IH: Access to Education and Training Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1064
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mrs. Bustos (for herself, Mr. Loebsack, and Mr. Kind) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To reinstate year-round Federal Pell Grants under the Higher Education Act of 1965.
	
	
 1.Short titleThis Act may be cited as the Access to Education and Training Act. 2.Federal Pell Grants (a)AmendmentsSection 401(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)) is amended—
 (1)in paragraph (2)(A)(ii), by striking paragraph (7)(B) and inserting paragraph (8)(B); and (2)by redesignating paragraphs (5) through (7) as paragraphs (6) through (8), respectively; and
 (3)by inserting after paragraph (4) the following:  (5) (A)The Secretary shall award a student not more than two Federal Pell Grants during a single award year to permit such student to accelerate the student’s progress toward a degree or certificate if the student is enrolled—
 (i)on at least a half-time basis for a period of more than one academic year, or more than two semesters or an equivalent period of time, during a single award year; and
 (ii)in a program of instruction at an institution of higher education for which the institution awards an associate or baccalaureate degree or certificate.
 (B)In the case of a student receiving more than one Federal Pell Grant in a single award year under subparagraph (A), the total amount of Federal Pell Grants awarded to such student for the award year may exceed the maximum basic grant level specified in the appropriate appropriations Act for such award year..
 (b)Effective dateThe amendments made by subsection (a) shall be effective for award year 2015–2016 and each succeeding award year.
			
